Title: From George Washington to Brigadier General John Glover, 28 July 1780
From: Washington, George
To: Glover, John


					
						Dear Sir
						Head Quarters Bergen County 28th July 1780
					
					I have recd yours of the 19th and am pleased to hear that the Recruits from the State of Massachusetts are in general so good. You certainly took the proper steps with those few deemed unfit for the service. Inclosed is a letter for General Starke who I suppose will have arrived at Springfeild before this reaches you, but should he not, and the troops from New Hampshire be still there waiting for him, you will be pleased to order them as expeditiously as possible to Claverac—I cannot concieve the meaning of his ordering them to halt at Springfeild—I am in hopes from the accounts I have received that the greater part of the Massachusetts Levies will be got out without much difficulty, but should you find them begin to grow tardy in coming to the place of rendezvous, you will be pleased to take the most effectual measures for having those districts which are deficient called upon for their quotas. I am &.
				 